DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to because: 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed limitations must be shown or the feature(s) canceled from the claim(s): 
claim 1, lines 14-17, the “pivoting actuator linked to said wing section or to said center section, the pivoting actuator moves said wing section along said generally vertical pivot axis” (when the pivoting actuator (102) is linked to the center section (126), Figs. 8 and 9 show the center section (126) moving along a vertical axis (compare Fig.8 to Fig. 9) and not, as claimed, moving the wing sections (138, 140) along said generally vertical pivot axis; Figs. 6 and 7 show the wing sections (38, 40) moving along a vertical axis (compare Fig. 6 to Fig. 7) but here the pivoting actuators (84, 86) are linked to the wing sections (138, 140) and not linked to the center section (26)) and, 
claim 2, lines 11-12, the “second pivoting actuator linked to said second wing section or to said center section” (when the pivoting actuator (102) is linked to the center section (126), Figs. 8 and 9 do not show a second pivoting actuator).  
Further, MPEP 608.01(g) states that the detailed description of the invention “must be in such particularity as to enable any person skilled in the pertinent art or science to make and use 
No new matter should be entered.
In reissue corrected drawing sheets must comply with MPEP 1413 and 37 CFR 1.173 and no new matter should be entered.  Finally, examiner reminds applicant that the specification should be corrected to support any changes to the drawings.    

Specification
The disclosure is objected to because of the following informality: 
In the amendment to the specification received 20 September 2021 “hinge bars [[76]]” uses double brackets to delete “76.”  In reissue a set of single brackets “[76]” should be used.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


	Claim 1, lines 14-17, states the “pivoting actuator linked to said wing section or to said center section, the pivoting actuator moves said wing section along said generally vertical pivot axis.”  However, when the pivoting actuator (102) is linked to the center section (126) as claimed, Figs. 8 and 9 show the center section (126) moving along a vertical axis (compare Fig.8 to Fig. 9) and not, as claimed in this clause, moving the wing sections (138, 140) along said generally vertical pivot axis.  Figs. 6 and 7 show the wing sections (38, 40) moving along a vertical axis (compare Fig. 6 to Fig. 7) but here the pivoting actuators (84, 86) are linked to the wing sections (138, 140) and not linked to the center section (26).  Thus, the applicant is not considered to have possession of these limitations at the time of the invention.  
Claim 2, lines 11-12, states the “second pivoting actuator linked to said second wing section or to said center section moves said second wing section along said second vertical pivot axis.”  However, when the pivoting actuator (102) is linked to the center section (126), Figs. 8 and 9 do not show a second pivoting actuator.  
	Claims 2-9, 25, and 51-53 are rejection due to their dependence upon claim 1 and, for some claims, also claim 2.  




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25 and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As to claim 25, the limitation “the left wing section” lacks antecedent basis. 
	As to claim 36, claim 36 depends upon claim 35 which is a cancelled claim,  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 14-16, 25, 37-43, 45-47, 50, 51, and 54-56 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Arnold (US 5,845,472; document A10 of IDS received 3 Feb. 2020).
	As to claim 1, Arnold discloses an agricultural harvester (Figs. 1-5), comprising: 
a chassis (implied from Figs. 1-5 when used); and
a header (1, 2, 3) carried by said chassis, 
said header (1, 2, 3) including: 
a center section (1) supporting a center cutter(9) and having a pair of lateral ends (shown in Figs. 2, 4, 5); 

a pivoting actuator (14 or 15) linked to said wing section and to said center section (shown in Fig. 1), the pivoting actuator moves said wing section along said generally vertical pivot axis from said harvesting position to said transport position (from (15) of Fig. 5 and col. 3, lines 36-39, in that wings (2, 3) “are turned upwardly” by actuator (15) which would have a vertical axis along which the wings (2, 3) move upwardly; or from Figs. 4 and 5 imply a pivot axis at axles (11 and 11′) to have the wings (2, 3) orient from their position in Fig. 4 to their position in Fig. 5). 
	As to claim 2, Arnold further discloses a second wing section (2 or 3) linked to the other of said pair of lateral ends of said center section (1) and supporting at least one second wing cutter (9), 
said second wing section being vertically moveable (shown in Fig. 4) relative to said center section between a second wing harvesting position (Fig. 1, 2) and a second wing transport position (Fig. 5; col. 1, lines 47-50), said second wing section being pivotally coupled to the center section (pivots about 11 and 11′) about a generally vertical second pivot axis (defined at 
a second pivoting actuator (14 or 15) linked to said second wing section and said center section, the pivoting actuator moves said second wing section along said second 4821-9986-7291.13 vertical pivot axis from said second wing harvesting position to said second wing transport position (from (15) of Fig. 5 and col. 3, lines 36-39, in that wings (2, 3) “are turned upwardly” by actuator (15) which would have a vertical axis along which the wings (2, 3) move upwardly; or from Figs. 4 and 5 imply a pivot axis at axles (11 and 11′) to have the wings (2, 3) orient from their position in Fig. 4 to their position in Fig. 5).  
	As to claim 3, Arnold further discloses said transport position and said second wing transport position are both above a top surface of said center section (shown in Fig. 5).  
As to claim 6, Arnold further discloses wherein said wing section is prevented from pivoting about said pivot axis in said harvesting position by said abutment against said linked lateral end of said center section (from col. 3,, lines 30-34).  
As to claim 7, Arnold further discloses wherein said wing section is vertically moveable along said pivot axis (from Figs. 2, 4, 5,). 
	As to claim 25, Arnold further discloses wherein the left wing section is elongated and is coupled to and extends away from a first lateral end of the center section to which the left section is coupled, and wherein the right section is elongated and is coupled to and extends away from a second lateral end of the center section to which the left section is coupled (Fig. 2).  


As to claim 14, Arnold discloses method (from Figs. 1-5 when used in the normal course) of preparing an agricultural vehicle for transport (Fig. 5), said agricultural vehicle including a chassis (implied from Fig. 1-5 when used) and a header linked to said chassis, said header including a center section (1) supporting a center cutter (9), said center section (1) having a pair of lateral ends (shown in Figs. 2, 4, 5), said header further including a wing section (2 or 3) linked to one of said lateral ends of said center section (1) and supporting at least one wing cutter (9), said method comprising the steps of: 
raising said center section or said wing section (wing section raised in Fig. 4) relative to the other section from a harvesting position to a transport position, the section being raised being referred to as a raised section when raised, said raising including vertically raising said center section or said wing section along a generally vertical axis (implied from Fig. 4); and 
pivoting (with 14) said wing section about said generally vertical axis to said transport position when said raised section has been raised (Fig. 5; col. 3, lines 39-42), said generally vertical axis being a generally vertical pivot axis, said wing section only being pivoted about said generally vertical pivot axis when said raised section has been raised (from Figs. 4, 5).  
	As to claim 15, Arnold further discloses wherein said wing section is said raised section (Fig. 4).  
As to claim 16, Arnold further discloses wherein said wing section is vertically raised along said generally vertical pivot axis from said harvesting position to said transport position (from Fig. 4). 

	As to claim 37, Arnold discloses an agricultural harvester (Figs. 1-5), comprising:
a chassis (implied from Figs. 1-5 when used); and a header (1,2,3) carried by the chassis, the header including:
a center section (1) supporting a center cutter (9) and having a pair of lateral ends (shown in Figs. 2, 4, 5); 
a wing section (2 or 3) coupled to one of said lateral ends of said center section and supporting a wing cutter (shown in Figs. 1, 2, 4, 5), the wing section being moveable relative to said center section along at least two distinct planes (Fig. 4 shows vertical plane and Fig. 5 shows horizontal plane), said wing section being pivotally coupled (12) to said center section about a first axis (axis from Fig. 4) and a second axis (axis of Fig. 5) intersecting the first axis.  
As to claim 38, Arnold further discloses a feeder (6) configured to transport crop removed by the header to a threshing rotor (implied from Fig. 1); and a tank (implied from Fig. 1) configured to collect crop material from the crop through the threshing rotor, wherein the header includes cutters (9) configured to cut the crop for transporting to the feeder.  
As to claim 39, Arnold further discloses the wing section (2 or 3) including a gap to allow tilt of the wing section as the agricultural harvester travels across a field as well as to pivot to conform to an inclined surface thereon (implied from col. 3, lines 30-34).  
As to claim 40, Arnold further discloses wherein the wing section (2 or 3) has at least two degrees of freedom of movement relative to the center section (one degree of freedom in Fig. 4 & one degree of freedom in Fig. 5).  
As to claim 41, Arnold further discloses wherein the wing section (2 or 3) has at least three degrees of freedom of movement relative to the center section (one degree of freedom in 
As to claim 42, Arnold further discloses wherein the at least two degrees of freedom of movement include any two or more of an up/down movement (Fig. 4), a tilt movement (Fig. 4 or 5), and an incline movement (Fig. 5).  
As to claim 43, Arnold further discloses wherein the at least three degrees of freedom of movement include an up/down movement (Fig. 4). a tilt movement (Fig. 4 or 5), and an incline movement (Fig. 5).  

As to claim 45, Arnold discloses an agricultural harvester (Figs. 1-5) comprising: 4821-9986-7291.19 
a chassis (implied form Figs. 1-5 when used); and a header (1, 2, 3) carried by said chassis, said header including:  
a center section (1) supporting at least one center cutter (9) and having a pair of lateral ends (shown in Figs. 2, 3, 5); 
a wing section (2 or 3) linked to one of said lateral ends of said center section (1) and supporting at least one wing cutter (9), said wing section being vertically moveable relative to said center section (Fig. 4) between a harvesting position (Figs. 1, 2) and a transport position (Fig. 5), said wing section being pivotable (from Fig. 4 to Fig. 5) about a generally vertical pivot axis (from 11 and 11′) in said transport position and substantially prevented from pivoting about said pivot axis in said harvesting position (shown in Fig. 2); 
and an actuator (15) linked to said wing section (through 12) and configured to vertically move (col. 3, lines 35-39) said wing section from said harvesting position to said transport position (Figs. 4, 5).  

As to claim 47, Arnold further discloses wherein said transport position and said second wing transport position are both above a top surface of said center section (shown in Fig. 5).  
As to claim 50, Arnold further discloses wherein said wing section is prevented from pivoting about said pivot axis in said harvesting position by abutment against said linked lateral end of said center section (shown in Fig. 2).  

As to claim 54, Arnold discloses a method (from Figs. 1-5 when used in the normal course) of preparing an agricultural vehicle for transport, said agricultural vehicle including a chassis (implied from Fig. 1-5 when used) and a header (1, 2, 3) linked to said chassis which includes a center section (1) supporting at least one center cutter (9) and having a pair of lateral ends (shown in Figs. 2, 4, 5) and a wing section (2 or 3) linked to one of said lateral ends of said center section and supporting at least one wing cutter (9), said method comprising:

pivoting said wing section about said generally vertical pivot axis when said raised section is in said transport position (Fig. 4 to Fig. 5).   
As to claim 55, Arnold further discloses wherein said wing section is said raised section (Fig. 4).  
As to claim 56, Arnold further discloses wherein said wing section is vertically raised along said generally vertical pivot axis from said harvesting position to said transport position (Fig. 4).

Claims Not Reading on the Applied Prior Art
	Claims not reading on the prior art.  In particular Arnold does not disclose or suggest: 
	Claims 4, 5: wing section with wheels 
	Claims 8, 9: pivot tube or arc shaped slot 
	Claims 10: center section vertically moved; and dependent claims 11-13
	Claim 17: wings with extending wheels 
	Claims 18: upper and lower left and right bars; and dependent claims 19-24, 26-33, 36 
	Claim 44: wings with swiveling wheels 
	Claims 48, 49: wings with movable wheel 
	Claims 52, 53: pivot tube or arc shaped slot

Response to Office action received 20 September 2021
	In the amendment received 20 September 2021 Applicant argued the following: 
	1.  For the drawing, the specification and claims have been amended to overcome the drawing objections. Amend. at 15-16. 
	2.  For the 3.73 statement, the typographical error has been corrected. Amend. at 16. 
	3.  For the Declaration, a new one was submitted. Amend. at 17-18.      
	4.  For the objection to the specification, the specification has been amended. Amend. at 18-19. 
	5.  For the claim objections, the claims have been amended. Amend. at 19. 
	6.  For the recapture rejection, the new claims go to overlooked aspects. Amend. at 19-21.  
	7.  For the 112 rejections, the claim language has been amended. Amend. at 21-22.  
	8.  For the 102 rejection, Arnold does not disclose the wings moving “along” the vertical axis but moves rotationally. Amend. at 22-23.   

	1. As to argument (1), the previous objections to the drawings are withdrawn.  However, the amended language to claim 1 has necessitated a new drawing objection.  
	2.  As to argument (2), the objection to the 3.73 document is withdrawn.  
	3.  As to argument (3), the rejections to the Declaration are withdrawn.   
	4.  As to argument (4), the amendment to the specification is objected is maintained for the reason given above.  
	5.  As to argument (5), the claim objections are withdrawn. 
	6.  As to argument (6), the recapture rejection is withdrawn.  

	8.  As to argument (8), the 102 rejections are maintained.  Arnold discloses the wings moving along a vertical axis, in particular, from Fig. 4.  Fig. 4 shows the wings in a turned upward position relative to the center section.  This movement of the wings is along a vertical axis which is akin to the movement of the wings in the instant invention.  Thus, the movement is not rotational.   
	The movement of the wings in Fig. 5 of Arnold is a pivotal or rotational, movement of the wings along a vertical axis.  This meets the limitation of claim 1 since the claim does not limit the type of movement along the vertical axis.  

Remarks
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication should be directed to Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached on Tuesday and Wednesday from 8:30 to 4:00, or Thursday mornings.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached at 571.272.6928.   
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which in the instant patent is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 


/WCD/ /E.D.L/             SPRS, Art Unit 3993